Dismissed and
Memorandum Opinion filed December 3, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00724-CV
____________
 
IN THE INTEREST OF C.J., a child
 
 
 

On Appeal from the 25th District Court
Colorado County, Texas
Trial Court Cause No. 22,210
 
 
 

M E M O R
A N D U M   O P I N I O N
            This
is an appeal from a judgment signed July 13, 2009, terminating the parental
rights of appellant Annie Jones to her minor child, C.J. The trial court
determined that appellant is indigent for purposes of appointment of counsel,
but not for preparation of the record. No reporter=s record was filed in this case. The official court
reporter for the 25th District Court informed this court that appellant had not
made arrangements for payment for the reporter=s record. 
On September 16, 2009, the clerk of this court notified appellant that
we would consider and decide those issues that do not require a reporter=s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R.
App. P. 37.3(c). Appellant filed
no reply. We ordered appellant to file a brief in this appeal on or before
October 28, 2009, or the appeal would be dismissed for want of prosecution. See
id. No brief has been filed.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.